EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of March 26, 2013

 

to

 

CREDIT AGREEMENT

 

Dated as of June 18, 2012

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of March 26, 2013 by and
among Coach, Inc., a Maryland corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of June 18, 2012 by and among the Company, the Foreign
Subsidiary Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the Lenders and the Administrative Agent (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to provide additional commitments under and make
certain amendments to the Credit Agreement;

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.          Amendments to the Credit Agreement. Effective as of the Amendment
No. 1 Effective Date (as defined below), the parties hereto agree that the
Credit Agreement shall be amended as follows:

 

(a)          The definition of “Aggregate Commitment” appearing in Section 1.01
of the Credit Agreement is amended to amend and restate the final sentence
thereof in its entirety to read as “As of the Amendment No. 1 Effective Date,
the Aggregate Commitment is $700,000,000.”

 

(b)          The definition of “Maturity Date” appearing in Section 1.01 of the
Credit Agreement is amended to delete the date “June 16, 2017” appearing therein
and to replace such date with the date “March 26, 2018”.

 

(c)          Section 1.01 of the Credit Agreement is amended to add the
following definition thereto in the appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means March 26, 2013.

 

(d)          Section 2.20 of the Credit Agreement is amended to delete the
amount “$250,000,000” appearing therein and to replace such amount with the
amount “$300,000,000”.

 



 

 

 

(e)          Schedule 2.01 to the Credit Agreement is amended and restated in
its entirety in the form of Schedule 2.01 attached hereto.

 

2.          Conditions of Effectiveness. The effectiveness of this Amendment
(the “Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:

 

(a)          The Administrative Agent shall have received counterparts of (i)
this Amendment duly executed by the Borrowers, the Lenders, the Issuing Bank,
the Swingline Lender and the Administrative Agent and (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors.

 

(b)          The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Amendment No. 1 Effective Date) of (i) Fried, Frank, Harris, Shriver & Jacobson
LLP, counsel for the Loan Parties, and (ii) Venable LLP, special Maryland
counsel for the Loan Parties, each in form and substance reasonably satisfactory
to the Administrative Agent and its counsel and covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsels to deliver such opinions.

 

(c)          The Administrative Agent shall have received (i) a certificate
signed by the Chief Financial Officer or Treasurer of the Company certifying
that, after giving effect to the Amendment, the Company is in compliance with
the covenants contained in Section 6.07 of the Credit Agreement and (ii) such
other documents and certificates as the Administrative Agent or its counsel may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d)          The Administrative Agent shall have received, for the account of
each Lender party hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the amount previously disclosed to
the Lenders.

 

(e)          The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent as set forth in the Amendment No. 1 Fee Letter dated as
of the date hereof among the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC) in connection with this Amendment.

 

3.          Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:

 

(a)          This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, liquidation, reconstruction, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and except
to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.



2

 

 

 

(b)          As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06 of the Credit Agreement) are true and correct.

 

4.          Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other loan document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)          The Credit Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)          Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

5.          Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

 

6.          Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7.          Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

3

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

  COACH, INC.,   as a Borrower           By:       Name:   Title:

 

 

 

 

 

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of June 18, 2012
Coach, Inc.

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Issuing Bank, as
the Swingline Lender and as Administrative Agent           By:        Name:  
Title:

 

 

 

 

 

 

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of June 18, 2012
Coach, Inc.

 

  Name of Lender:                       By _________________________________    
Name:     Title:               For any Lender requiring a second signature line:
          By _________________________________     Name:     Title:

 

 

 

 

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of June 18, 2012
Coach, Inc.

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of June 28, 2012 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Coach, Inc., the Foreign Subsidiary Borrowers from time to time party
thereto, the financial institutions from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 1 is dated as of March 26, 2013
(the “Consent and Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Credit Agreement and any
other Loan Document executed by it and acknowledges and agrees that such Credit
Agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment.

 

Dated: March 26, 2013

 

[Signature Page Follows]

 

 

 

 

COACH SERVICES, INC.

 

 

By: _________________________

Name:
Title:

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Consent and Reaffirmation to
Amendment No. 1 to Credit Agreement dated as of June 28, 2012

Coach, Inc.



 

 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER COMMITMENT JPMORGAN CHASE BANK, N.A. $113,750,000 HSBC BANK USA, NATIONAL
ASSOCIATION $113,750,000 td bank, n.a. $87,500,000 U.S. Bank national
association $87,500,000 wells fargo bank, national association $87,500,000 bank
of america, n.a. $52,500,000 the northern trust company $52,500,000 pnc bank,
national association $52,500,000 the bank of tokyo-mitsubishi ufJ, ltd.
$52,500,000 AGGREGATE COMMITMENT $700,000,000

 

 



 

